Citation Nr: 0412948	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a systolic murmur, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an effective date prior to February 26, 
2002, for the assignment of a 30 percent evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions rendered in July 2002 and January 
2003.


REMAND

In her March 2003 substantive appeal (VA Form 9) the veteran 
indicated that she wanted a hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing).  There is no 
indication in the record that such a hearing was scheduled.  
As such, a Travel Board hearing should be scheduled.

In view of this, the case is REMANDED for the following 
action:

The RO schedule the veteran for a Travel 
Board hearing and properly notify her and 
her representative of this hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


